Citation Nr: 1105260	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Louis, Missouri.

This case has previously come before the Board.  In February 
2010, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In February 2010, the Board remanded the issue on appeal for 
additional development, to include affording the Veteran a VA 
examination in association with the claim.  The Veteran failed to 
report for a scheduled VA examination in October 2010.  In 
November 2010, the Veteran stated that he had contacted the VA 
facility at which the examination had been scheduled in an 
attempt to reschedule the examination at Leavenworth, Kansas.  
The Board notes that although documentation from the VA facility 
in this regard has not been associated with the claims file, in 
light of the Veteran's statements and his willingness to report, 
the Veteran should be afforded another opportunity for a VA 
examination.  

The Board notes that failure to report for any scheduled 
examination may result in the denial of a claim.  See 38 C.F.R. § 
3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a 
VA audiological examination at the VA 
facility in Leavenworth, Kansas, if possible.  
The claims file must be available to the 
examiner for review in conjunction with the 
examination.  The examiner's attention should 
be directed to this remand and the February 
2010 remand and all necessary tests should be 
accomplished.  After reviewing the record and 
examining the Veteran, the examiner should 
provide opinions for the following questions, 
with a complete rationale for all opinions. 

	(a) Whether any current right ear hearing 
loss is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the Veteran's 
military service to include in-service noise 
exposure.

	(b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any preexisting left ear hearing loss 
was permanently aggravated by in-service 
noise exposure beyond the natural progression 
of the disease.

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


